USCA11 Case: 21-10976      Date Filed: 12/29/2021   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10976
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BARRINGTON M. HAMILTON,
a.k.a. Jaame Amun Re El,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
           D.C. Docket No. 1:16-cr-00072-AT-JKL-1
                   ____________________
USCA11 Case: 21-10976        Date Filed: 12/29/2021    Page: 2 of 4




2                      Opinion of the Court               21-10976

Before WILSON, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
        Barrington Hamilton, a.k.a. Jaame Amun Re El, was
convicted for offenses relating to bank fraud and for structuring
transactions to evade reporting requirements. See 18 U.S.C.
§§ 1344, 1349; 31 U.S.C. § 5324. He was sentenced to 70 months’
imprisonment followed by 36 months’ supervised release. Less
than three years later, Hamilton filed a pro se motion labeled
“Termination Notice: Requested Claim to Close Stated Account
and Terminate Supervised Release.” The district court construed
the filing as a motion to terminate supervised release and denied
the motion, finding that Hamilton was ineligible for termination
because his supervised release term had not yet begun. Hamilton,
still proceeding pro se, now appeals.
      We review the denial of a motion for early termination of
supervised release for abuse of discretion. United States v.
Johnson, 877 F.3d 993, 997 (11th Cir. 2017). An abuse of discretion
occurs if the district court “applies an incorrect legal standard,
follows improper procedures in making the determination, or
makes findings of fact that are clearly erroneous.” United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021) (quotation omitted). We
review issues raised for the first time on appeal for plain error.
United States v. Gresham, 325 F.3d 1262, 1265 (11th Cir. 2003).
       As an initial matter, we note that Hamilton does not contest
the district court’s finding that he was not yet eligible for early
USCA11 Case: 21-10976           Date Filed: 12/29/2021      Page: 3 of 4




21-10976                 Opinion of the Court                            3

termination of supervised release when he filed his motion. See 18
U.S.C. § 3583(e)(1) (allowing termination of supervised release “at
any time after the expiration of one year of supervised release”).
Instead, he raises a constitutional challenge to the validity of the
district court’s order. He claims that the district court judge, Judge
Amy Totenberg, engaged in the practice of law in violation of 28
U.S.C. § 454 and was biased against him as a result, abridging his
Fifth Amendment due process right to an impartial judge. See
Wellons v. Warden, Georgia Diagnostic & Classification Prison,
695 F.3d 1202, 1211 (11th Cir. 2012).
        Hamilton’s argument does not persuade us. 1 Section 454
states: “Any justice or judge appointed under the authority of the
United States who engages in the practice of law is guilty of a high
misdemeanor.” 28 U.S.C. § 454. Even assuming the unlawful
practice of law under that provision amounts to a due process
violation, Hamilton has not shown that Judge Totenberg engaged
in the practice of law. Congress did not explicitly define the term
“practice of law” as used in § 454, but the plain meaning of that
term encompasses the “professional work of a lawyer,” such as
advising clients on legal issues, representing clients in litigation,
and drafting legal documents. See Black’s Law Dictionary 1362
(10th ed. 2014); 28 U.S.C. § 451. Hamilton contends that Judge
Totenberg practiced law by virtue of her status as a member of the

1 Because we conclude that Hamilton has failed to show that an error
occurred, we need not decide whether he adequately raised this issue before
the district court.
USCA11 Case: 21-10976        Date Filed: 12/29/2021     Page: 4 of 4




4                      Opinion of the Court                21-10976

State Bar of Georgia. He also claims that Judge Totenberg
practiced law when she presided over his criminal trial. But neither
her membership in the state bar nor her role as trial judge
constitutes the “practice of law.” Because Hamilton has pointed to
no other ground to support his claim that Judge Totenberg was
biased against him, his due process argument fails.
        We decline to consider other arguments that Hamilton
raises. To the extent that he challenges his original convictions and
sentences, those arguments are properly raised in a request for
collateral relief, not in a motion for termination of supervised
release. See 28 U.S.C. § 2255; 18 U.S.C. § 3583(e)(1). Hamilton
does not argue on appeal that the district court should have
construed his “Termination Notice” as a collateral challenge rather
than a request for early termination, so we do not review that
determination. In addition, we do not address arguments that
Hamilton raises in his reply brief but not in his initial brief. See
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 682–83 (11th
Cir. 2014).
     We AFFIRM the district court’s order denying Hamilton’s
motion for termination of supervised release.